PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

RONALD HALE, et al.                              )
                                                 )     CASE NO. 4:18CV2217
               Claimants,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
CHESAPEAKE EXPLORATION, L.L.C., et               )
al.                                              )
                                                 )     MEMORANDUM OF OPINION AND
               Respondents.                      )     ORDER [Resolving ECF Nos. 9, 19]



       Pending before the Court are the parties’ respective motions for summary judgment and

petitions with respect to the arbitration award.1 ECF Nos. 9, 19. The Chesapeake Parties ask the

Court to confirm the arbitration award in its entirety, and the Hales ask the Court to vacate

Counts I and II of the award. ECF No. 20 at PageID#: 757. The parties agree that the award

should be confirmed as to Counts III, IV, and V. Id.

       On December 20, 2018, in the absence of any briefing by the Hales, the Court issued a

Memorandum of Opinion and Order (ECF No. 11) and Judgment (ECF No. 12) in favor of the

Chesapeake Parties. On the Hales’ motion, those Orders were vacated and the matter was

reopened. ECF Nos. 13, 14. The matter has now been fully briefed. For the reasons given

below, the Chesapeake Parties’ motion for summary judgment (ECF No. 9) is granted, the Hales’




       1
        Ronald and Joetta Hale v. Chesapeake Exploration, L.L.C., et al., AAA Case
No. 01-17-0000-6233.
(4:18CV2217)

motion for summary judgment (ECF No. 19) is denied, and the arbitration award is confirmed in

its entirety.

                            I. Factual and Procedural Background

        Ronald and Joetta Hale (the “Hales”) own interests in two oil and gas leases in Ohio, one

in Carroll County and another in Columbiana County. ECF Nos. 9-3, 9-4. In both Leases, the

Hales are the lessors, and Chesapeake Exploration, LLC (“Chesapeake Exploration”), is the

lessee. ECF Nos. 9-3, 9-4. The Leases authorize Chesapeake Exploration to enter the land and

produce and sell any oil and natural gas found there. ECF Nos. 9-3, 9-4. In exchange, the Hales

are to receive royalties calculated as a percentage of the proceeds attributable to the production

from each well. ECF No. 9-3 at PageID#: 81, ECF No. 9-4 at PageID#: 100. Related company

CHK Utica, LLC (“CHK Utica”), also has a working interest in the Leases, but it has authorized

Chesapeake Exploration to sell the share of oil and gas produced on its behalf. ECF No. 9-2 at

PageID#: 71, ¶ 19.

        Once produced, Chesapeake Exploration sells the oil and gas from the Hales’ property to

Chesapeake Energy Marketing, LLC (“Chesapeake Marketing”), and it pays royalties to the

Hales on the proceeds from that sale. Id. at ¶¶ 16-18; ECF No. 1 at PageID#: 2 (¶ 8), 71 (¶ 9).

Chesapeake Marketing contracts with third parties to provide post-production services on the

purchased oil and gas, then sells the oil and gas to downstream third-party purchasers, typically

at a higher price than it paid to buy it from Chesapeake Exploration. ECF No. 9-2 at PageID#:

71, ¶ 16; ECF No. 1 PageID#: 2, ¶ 8.




                                                 2
(4:18CV2217)

       Chesapeake Energy Corporation (“Chesapeake Energy”) is the parent company of CHK

Utica, Chesapeake Exploration, Chesapeake Operating, and Chesapeake Marketing.

Collectively, the parties are referred to in this Order as the “Chesapeake Parties.”

        The Hales pursued claims in arbitration against the Chesapeake Parties for breach of

contract. ECF No. 9-5 at PageID#: 160-63. As their core argument, the Hales posited that they

should have received royalties on the revenue figure of the sale from Chesapeake Marketing to

downstream purchasers, rather than on the revenue figure of the sale from Chesapeake

Exploration to Chesapeake Marketing. Id. The argument relied on the theory that Chesapeake

Marketing never really transacts with Chesapeake Exploration to obtain the pre-production

material because Chesapeake Marketing and Chesapeake Exploration are, in effect, the same

entity. See id. Chesapeake Exploration, the Hales explained, does not maintain a bank account

of its own; rather, it is “credited” for its sales to Chesapeake Marketing with an “intercompany

receivable” on a general accounting ledger. ECF No. 20 at PageID#: 764; ECF No. 22 at

PageID#: 812. Because any transaction between Chesapeake Exploration and Chesapeake

Marketing is fictitious, the Hales posited, royalties cannot fairly be derived from the “price” of

that exchange.

       One piece of that argument centered on the “marketing” clause in the Hales’ Leases:

“Lessee shall place oil and gas from the Leased Premises in marketable condition and shall

market same as agent for Lessor.” ECF No. 9-3 at PageID#: 82 (Art. 3, § 2(e)); ECF No. 9-4 at

PageID#: 101 (Art. 3, § 2(e)). The Hales argued that Chesapeake Exploration does not perform

any marketing; Chesapeake Marketing does. The Chesapeake Parties’ obligation to “market” the



                                                 3
(4:18CV2217)

oil and gas extracted from the Hales’ property, they posited, is not satisfied until Chesapeake

Marketing sells the product to third-party purchasers. For that reason, they said, royalties should

be paid on the downstream purchaser sale, not the affiliate-to-affiliate sale between Chesapeake

Exploration and Chesapeake Marketing. ECF No. 19-5 at PageID#: 375.

       The Arbitration Panel, selected and convened in accordance with the rules of the

American Arbitration Association, unanimously decided against the Hales and in favor of the

Chesapeake Parties on all claims after extensive briefing, including statements of undisputed

facts and expert reports. ECF No. 9-7. The Panel provided a thorough delineation of its findings

and the reasons for its conclusions. Id. It explained that the Hales had “provided no evidence

that [Chesapeake Marketing], an affiliate of [Chesapeake Exploration], paid a price to

[Chesapeake Exploration] that was ‘less than that which would be received from a sale to an

unaffiliated third party in an arms length transaction considering the volume available quality,

location, and length of term of the proposed sale . . . .’” Id. at PageID#: 187 (quoting language

from the Leases, see ECF No. 9-3 at PageID#: 81, ECF No. 9-4 at PageID#: 100). The

Arbitration Panel found that “[Chesapeake Exploration] transfers title and receives total

consideration from [Chesapeake Marketing] for the oil and gas produced from the . . . Leases;

[Chesapeake Exploration] markets the oil and gas produced from the . . . Leases,” and

“[Chesapeake Exploration] and its affiliates make legally sufficient accounting entries on their

books and records to evidence transfer of title and consideration paid for the oil and gas

produced from the Hale Leases.” ECF No. 9-7 at PageID#: 187.




                                                 4
(4:18CV2217)

       Dissatisfied, the Hales filed this lawsuit asking the Court to vacate the arbitration award.2

ECF No. 1. They posit that the Arbitration Panel did not merely commit legal error by ruling

against them, but rather that the arbitrators “exceeded their powers” and “effectively dispensed

their own brand of industrial justice,” and that they “manifestly disregarded the law.” ECF No. 1

at PageID#: 4-5 (quoting 9 U.S.C. § 10(a) and Stolt-Nielsen SA v. Animal Feeds Int’l Corp., 559

U.S. 662, 669 (2010)); ECF No. 20 at PageID#: 759-60.




                                      II. Standard of Review

       The Federal Arbitration Act expresses a “federal policy favoring arbitration.” Bratt

Enters., Inc. v. Noble Int’l Ltd., 338 F.3d 609, 613 (6th Cir. 2003) (quoting Volt Info. Scis., Inc.



       2
          As indicated above, the Hales ask the Court to vacate only Counts I and II of the
arbitration award, both of which allege breach of contract. ECF No. 20 at PageID#: 757.

                                                  5
(4:18CV2217)

v. Bd. of Trs. of Leland Stanford Jr. Univ., 489 U.S. 468, 475-76 (1989)). “When courts are

called on to review an arbitrator’s decision, the review is very narrow; it is one of the narrowest

standards of judicial review in all of American jurisprudence.” Uhl v. Komatsu Forklift Co.,

Ltd., 512 F.3d 294, 305 (6th Cir. 2008) (citation omitted). “Courts must refrain from reversing

an arbitrator simply because the court disagrees with the result or believes the arbitrator made a

serious legal or factual error.” Solvay Pharm., Inc. v. Duramed Pharm., Inc., 442 F.3d 471, 476

(6th Cir. 2006) (citation and emphasis omitted). “[A]n arbitral decision ‘even arguably

construing or applying the contract’ must stand, regardless of a court’s view of its (de)merits.”

Oxford Health Plans LLC v. Sutter, 589 U.S. 564, 569 (2013) (citation omitted).

       Pursuant to the Federal Arbitration Act and pertinent case law, a court may vacate an

arbitration award only in the following situations:

       (1) where the award was procured by fraud, (2) where the arbitrators were
       evidently partial or corrupt, (3) where the arbitrators misbehaved so that a party's
       rights were prejudiced, or (4) where the arbitrators exceeded their powers or
       executed them so that a final, definite award was not made. In addition, a
       reviewing court may vacate an award where the arbitrators have manifestly
       disregarded the law.

Elec. Data Sys. Corp. v. Donelson, 473 F.3d 684, 688 (6th Cir. 2007) (citation omitted); see 9

U.S.C. § 10(a).

       A court must confirm an arbitration award unless it vacates, modifies, or corrects the

award as prescribed in the FAA. Hall St. Associates, LLC v. Mattel, Inc., 552 U.S. 576, 582

(2008). This limited review is meant to avoid “full-bore legal and evidentiary appeals that can

‘rende[r] informal arbitration merely a prelude to a more cumbersome and time-consuming




                                                 6
(4:18CV2217)

judicial review process.’” Id. at 588 (quoting Kyocera Corp. v. Prudential-Bache Trade Services,

Inc., 341 F.3d 987, 998 (9th Cir. 2003)).

                                      III. Law and Analysis

         The Hales advance two arguments in support of vacatur. First, they state that the

Arbitration Panel “exceeded its powers, or so imperfectly executed them that a . . . final . . .

award upon the subject matter submitted was not made.” ECF No. 20 at PageID#: 768-72 (citing

9 U.S.C. § 10(a)(4)). Second, they argue that the Arbitration Panel “manifestly disregarded the

law” when it construed the Lease contracts in favor of the Chesapeake Parties. Id. at PageID#:

768, 772 (citing Elec. Data Sys. Corp., 473 F.3d at 688)).

       A. Failure to Decide the Central Issue

       “The most fundamental problem with the [arbitration] award,” according to the Hales, “is

that the arbitrators failed to address the central issue of the case – whether [Chesapeake

Exploration] ‘markets’ the oil and gas to [Chesapeake Marketing]. If not, the royalties must be

paid on the price paid by the third-party buyers,” not on the price paid to Chesapeake

Exploration by Chesapeake Marketing. ECF No. 20 at PageID#: 768. Instead, the Hales insist,

the Arbitration Panel concluded only that “[Chesapeake Exploration] markets the oil and gas

produced from the Hale Leases.” ECF No. 20 at PageID#: 772 (citing ECF No. 9-7 at PageID#:

187). The Panel’s decision, they say, did not answer the question presented by the parties

because it failed to draw a distinction between marketing (broadly) and marketing to Chesapeake

Marketing (narrowly). See id. The parties submitted to the Panel the discrete question




                                                  7
(4:18CV2217)

“[w]hether Chesapeake Exploration ‘marketed’ oil, gas and [natural gas liquids] to [Chesapeake

Marketing].” ECF No. 19-3 at PageID#: 352.

       The Court need not determine whether or not the failure to draw such a distinction would

justify vacatur, though it observes that “an arbitral decision ‘even arguably construing or

applying the contract’ must stand, regardless of a court’s view of its (de)merits.” Oxford Health

Plans, 589 U.S. at 569 (citation omitted). The Hales’ assertion that the Arbitration Panel ignored

the central question is belied by the record. The Panel found,

       a. Chesapeake Exploration . . . transfers title and receives consideration from
       [Chesapeake Marketing] for the oil and gas produced from the . . . Hale Leases.

       b. [Chesapeake Exploration] markets the oil and gas produced from the Hale
       Leases.

       c. [Chesapeake Exploration] sells to Chesapeake Marketing at the wellhead the oil
       and gas produced from the Hale Leases.

       d. [Chesapeake Exploration] and its affiliates make legally sufficient accounting
       entries on their books and records to evidence transfer of title and consideration
       paid for the oil and gas produced from the Hale Leases.

ECF No. 9-7 at PageID#: 187. The Panel continued,

       a. The Hale Leases provide that [Chesapeake Exploration] may sell to an
       affiliate.

                                               ***

       f. Claimants provided no evidence that [Chesapeake Marketing], an affiliate of
       [Chesapeake Exploration], paid a price to [Chesapeake Exploration] that was ‘less
       than that which would be received from a sale to an unaffiliated third party in an
       arms length transaction considering the volume available, quality, location and
       length of term of the proposed sale.’

Id. (quoting the Leases).



                                                 8
(4:18CV2217)

       The Panel concluded that the transaction between Chesapeake Exploration and

Chesapeake Marketing was genuine, that it occurred on terms that were fair to the Hales and

contemplated in the Hales’ lease contracts, and that it was the result of Chesapeake Exploration’s

“marketing” efforts. The Hales are incorrect to suggest that the Arbitration Panel “failed to

address the dispositive motion submitted to it,” see ECF No. 20 at PageID#: 772, even if the

Hales would have used different language or arrived at a different result. Put simply, when

asked whether Chesapeake Exploration “marketed” oil and gas to Chesapeake Marketing, the

Panel answered, “Yes.” ECF No. 9-7 at PageID#: 187.

       Despite the Hales’ thoughtful arguments suggesting that the exchange between

Chesapeake Exploration and Chesapeake Marketing is not a genuine transaction and not the

result of any “marketing,” those issues are not before the Court. They have already been argued

before the Arbitration Panel and rejected. Review of an arbitration award is not a de novo

review, and the Court does not construe the parties’ contracts in the first instance. The Court

expresses no opinion about whether the Arbitration Panel was correct on the law or the facts, but

it finds that the Panel stayed well within its powers to adjudicate the dispute and executed those

powers appropriately.

       B. Manifest Disregard of the Law

       The Hales also argue that the arbitration award should be vacated because the Panel

“manifestly disregarded the law” in arriving at its decision. ECF No. 20 at PageID#: 772. The

arrangement between Chesapeake Exploration and Chesapeake Marketing (the “Development

Agreement”) transfers the “marketing obligations for royalty owners” from the former to the



                                                 9
(4:18CV2217)

latter. Id. at PageID#: 762, 772. Given that contractual provision, the Hales argue, it was

impossible as a matter of law for the Panel to conclude that Chesapeake Exploration itself

performs any “marketing” activities.

        The Hales’ argument sounds in contract interpretation. They suggest an inconsistency

internal to the Hale Leases (in which Chesapeake Exploration was responsible for marketing but

was expressly permitted to sell to an affiliate) and between the Hale Leases and the Development

Agreement (in which Chesapeake Exploration transferred all marketing obligations to

Chesapeake Marketing). The Hales identified this purported inconsistency for the Panel, ECF

No. 19-5 at PageID#: 371-75, and the Chesapeake Parties rejoined that “‘selling’ is synonymous

with ‘marketing.’” ECF No. 19-8 at PageID#: 698-701. Therefore, the Chesapeake Parties

insisted, Chesapeake Exploration satisfies its marketing obligations when it sold the product to

Chesapeake Marketing. Id. The Panel “carefully read and considered” both positions, ECF No.

19-9 at PageID#: 749 (Final Arbitration Award) and it decided in favor of the Chesapeake

Parties, id. at PageID#: 751.

       The Panel was asked to interpret contracts that were arguably inconsistent both internally

and with one another, and it made an informed, careful judgment about how to do so. The Court

expresses no opinion about whether the Panel reached the right result in the first instance. Even

serious legal error by the Panel would not justify vacatur of its decision. Oxford Health Plans

LLC v. Sutter, 589 U.S. at 569; Solvay Pharm., 442 F.3d at 476.

                                        IV. Conclusion




                                                10
(4:18CV2217)

       For the reasons stated, the Chesapeake Parties’ motion for summary judgment (ECF No.

9) is granted, the Hales’ motion for summary judgment (ECF No. 19) is denied, and the

arbitration award is confirmed in its entirety. A separate judgment entry shall issue.



       IT IS SO ORDERED.


April 25, 2019                                 /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                11
